Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 1 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 2 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 3 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 4 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 5 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 6 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 7 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 8 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document      Page 9 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 10 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 11 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 12 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 13 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 14 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 15 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 16 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 17 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 18 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 19 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 20 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 21 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 22 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 23 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 24 of 25
Case 18-15460-jkf   Doc 83   Filed 03/29/19 Entered 03/29/19 15:49:53   Desc Main
                             Document     Page 25 of 25
